     Case 1:20-cv-06979-RMB Document 8 Filed 04/16/21 Page 1 of 3 PageID: 92



NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

ROLAND JOSUE,                          :      CIV. NO. 20-6979 (RMB)
                                       :
                     Petitioner        :
                                       :
        v.                             :           OPINION
                                       :
WARDEN DAVID ORTIZ,                    :
                                       :
                     Respondent        :

BUMB, United States District Judge

        This matter comes before the Court upon Petitioner Roland

Josue’s motion for reconsideration (Dkt. No. 7). For the reasons

discussed      below,    the   Court       will   transfer   this   matter     to

Petitioner’s sentencing court.

I.      BACKGROUND

        Petitioner, a prisoner confined in the Federal Correctional

Institution in Fort Dix, New Jersey (“FCI Fort Dix”), filed a

Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 on June

8, 2020, which this Court construed as a petition seeking release

from prison under the CARES Act. (Pet., Dkt. No. 1; Order, Dkt.

No. 2.) Respondent filed an answer to the Petition on June 24,

2020, opposing habeas relief. (Answer, Dkt. No. 4.) The Court

dismissed the petition without prejudice for failure to exhaust

administrative remedies. (Opinion, Dkt. No. 5; Order, Dkt. No. 6.)

On April 14, 2021, Petitioner filed a motion for reconsideration,
  Case 1:20-cv-06979-RMB Document 8 Filed 04/16/21 Page 2 of 3 PageID: 93



seeking compassionate release because he now has COVID-19 and other

medical issues and was denied a vaccine. (Mot. for Reconsideration,

Dkt. No. 7.)

II.   DISCUSSION

      Petitioner acknowledges that he was sentenced in federal

court in Florida, and that his sentencing court denied his motion

for compassionate release and was affirmed by the Eleventh Circuit

Court of Appeals. (Mot. for Reconsideration, Dkt. No. 7); see also

United States v. Josue, 09cr20543-JEM (S.D. Fla.) Petitioner,

however, alleges that circumstances have changed and now warrant

his   release.     (Id.)   This   Court   lacks   jurisdiction   to   grant

compassionate release to Petitioner. 18 U.S.C. § 3582(c)(1)(A)(i)

provides:

            (A) the court, upon motion of the Director of
            the Bureau of Prisons, or upon motion of the
            defendant after the defendant has fully
            exhausted all administrative rights to appeal
            a failure of the Bureau of Prisons to bring a
            motion on the defendant's behalf or the lapse
            of 30 days from the receipt of such a request
            by the warden of the defendant's facility,
            whichever is earlier, may reduce the term of
            imprisonment (and may impose a term of
            probation or supervised release with or
            without conditions that does not exceed the
            unserved portion of the original term of
            imprisonment), after considering the factors
            set forth in section 3553(a) to the extent
            that they are applicable, if it finds that—

                   (i) extraordinary and compelling reasons
                   warrant such a reduction[.]



                                      2
  Case 1:20-cv-06979-RMB Document 8 Filed 04/16/21 Page 3 of 3 PageID: 94



     Only the sentencing court may grant a defendant’s motion to

reduce the term of imprisonment pursuant to this section. See

United States v. Raia, 954 F.3d 594, 596 (3d Cir. 2020) (“Section

3582's   text    requires   those   motions    to   be   addressed    to   the

sentencing      court.”)    Therefore,      this    Court   will     transfer

Petitioner’s motion for reconsideration to his sentencing court

for consideration under 18 U.S.C. § 3582(c)(1)(A)(i).

III. CONCLUSION

     Petitioner’s motion for reconsideration is in actuality a

motion   for    reduction   in   sentence   based   on   extraordinary     and

compelling circumstances under 18 U.S.C. § 3582(c)(1)(A)(i), over

which this Court lacks jurisdiction. The Court will transfer the

motion to Petitioner’s sentencing court.



An appropriate Order follows.



Date: April 15, 2021

                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                      3
